DETAILED ACTION
The present application, filed on 03/29/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 02/24/2021.
Claims 1-2, and 4-21 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. Applicant argues that the first and second tie rod connection portions of the pitman arm link in Loofbourrow are not distal from one another. In response, examiner cites the Merriam-Webster dictionary definition for "distal", which is defined as “situated away from the center of the body or from the point or attachment” ("distal." Merriam-Webster.com. Merriam-Webster, 2021. Web. 10 March 2021.). This definition is true for both the first and second tie rod connection portions disclosed by Loofbourrow, which are both distal from the pitman arm link {28} point of attachment {26} to the frame.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loofbourrow (US 2,837,167).
Regarding claim 1, Loofbourrow discloses {Figure 1} a steering system for a vehicle, comprising: a steering portion {42} having a steering input connected to a vehicle frame {14}; a pitman arm {32} rotatably connected to the vehicle frame and operatively connected to the steering portion {42}; a pitman arm link {28} having a first tie rod connection portion at a pitman arm link first end portion and a second tie rod connection portion at a pitman link arm link second end portion that is distal from the first tie rod connection portion {“distal” is defined by Merriam-Webster Dictionary as “situated away from the center of the body or from the point or attachment” ("distal." Merriam-Webster.com. Merriam-Webster, 2021. Web. 10 March 2021.), which is true for both the first and second separate and distinct tie rod connection portions disclosed by Loofbourrow in Figure 1}, wherein the pitman arm link {28} is connected to the vehicle frame {via 26} and operatively connected to the pitman arm {32} via a pitman connector {30}; a first knuckle {20 + 23} mounted to the vehicle frame {14 or 18}, wherein the first knuckle is configured to pivotably rotate relative to the vehicle frame; a second knuckle {20 + 23} mounted to the vehicle frame {14 or 18}, wherein the second knuckle is configured to pivotably rotate relative to the vehicle frame; and a first tie rod {24} connected to the first tie rod connection portion and 
Regarding claim 2, Loofbourrow discloses {Figure 1} the first knuckle {20 + 23} is rotatably connected to the first tie rod {24}, and the first tie rod is rotatably connected to the pitman arm link {28}. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Loofbourrow in view of Mulyadi (US 2018/0265154).
Regarding claim 4, Loofbourrow does not explicitly disclose the first and second tie rods, pitman arm link, pitman connector, and pitman arm are below the frame of vehicle when the vehicle is in an in-use orientation.
Mulyadi teaches {Figures 7-8} the first and second tie rods {70 + 74}, pitman arm link {68}, pitman connector {66}, and pitman arm {64} are below the frame of vehicle {30} when the vehicle is in an in-use orientation.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the steering system disclosed by Loofbourrow to locate the tie rods, pitman arm link, pitman connector, and pitman arm below the frame of the vehicle in order to maximize space for a vehicle occupant, while also protecting the steering system from an occupant. 

Mulyadi teaches {Figures 6-8} a pitman arm link {68} is mounted to a U-shaped portion {44} of the vehicle frame {30} via pitman arm link bracket {46}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the half-shown frame disclosed by Loofbourrow to include a U-shaped portion of the vehicle frame, wherein the pitman arm link is mounted to the U-shaped frame via a pitman arm link bracket in order to reliably secure the pitman arm link between the two knuckles/arms, while still permitting necessary rotation.
Regarding claim 6, Loofbourrow discloses {Figure 1} the first and second knuckles {20 + 23} are rotatably mounted to respective first and second arms {22} of the vehicle frame, wherein the first and second arms are connected to a portion {18} of the vehicle frame {14}.
However, Loofbourrow does not explicitly disclose the first and second arms are connected to a U-shaped portion of the vehicle frame.
Mulyadi teaches {Figure 6} first and second arms {56} connected to a U-shaped portion {44} of the vehicle frame {30}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the half-shown frame disclosed by Loofbourrow to include a U-shaped portion of the vehicle frame in order to connect the right and left knuckle/arm portions using minimal materials and space.
Regarding claim 7, Loofbourrow does not explicitly disclose the first and second tie rods, pitman arm link, pitman connector, and pitman arm are below the U-shaped portion of the vehicle frame when the vehicle is in an in-use orientation.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the steering system disclosed by Loofbourrow to locate the tie rods, pitman arm link, pitman connector, and pitman arm below a U-shaped portion of a vehicle frame in order to maximize space for a vehicle occupant, while also protecting the steering system from an occupant.
Regarding claim 16, Loofbourrow discloses {Figure 1} a vehicle frame {14} and steering system, the vehicle frame comprising: a steering tube {42} extending along a first axis {37}; a first arm {22} extending from a first portion of the frame and having a first knuckle {20 + 23} mounted thereto; and a second arm {22} extending from a second portion of the frame and having a second knuckle {20 + 23} mounted thereto, wherein the first and second knuckles are connected to the steering system, the steering system comprising:25 AFDOCS/17884514.1H1182603US01 AF#037110.01338a pitman arm link {28} rotatably connected to the frame and configured to rotate about a second axis {vehicle longitudinal axis}, wherein the pitman arm link include a first tie rod connection portion and a second tie rod connection portion distal from the first tie rod connection portion; a first tie rod {24} connected to the pitman link at the first tie rod connection portion and connecting the first knuckle {20 + 23} to the pitman arm link {28}; and a second tie rod {24} connected to the second tie rod connection portion and connecting the second knuckle {20 + 23} to the pitman arm link {28}, wherein the first axis and the second axis are not coaxial; and a pitman arm rotatably connected to the vehicle frame, wherein the pitman arm is connected to, and rotates in response to a steering input from a user of the vehicle; and a pitman connector connecting the pitman arm link and the pitman arm

Mulyadi teaches {Figure 7} a frame {30} comprising a rear wheel {50} mount and seat tube {30}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the half-shown vehicle frame disclosed by Loofbourrow to include a rear wheel mount and seat tube in order to balance the weight of the vehicle and accommodate a vehicle occupant, respectively.
Regarding claim 17, Loofbourrow discloses {Figure 1} the first knuckle {20 + 23} is rotatably connected to the first tie rod {24} and the second knuckle {20 + 23} is rotatably connected to the second tie rod {24}, wherein the first and second tie rod are rotatably connected to the pitman arm link {28}.
Regarding claim 18, Loofbourrow discloses {Figure 1} the pitman arm link {28} comprises: a first tie rod connection portion connected to the first tie rod {24}; a second tie rod connection portion connected to the second tie rod {24}; and a pitman connector connection portion connected to a pitman connector {30}.
Regarding claim 19, Loofbourrow does not explicitly disclose the pitman connector portion is connected to a pitman arm that rotates about the first axis.
Mulyadi teaches {Figure 8} a pitman connector portion {66} is connected to a pitman arm {64} that rotates about the first axis [0019].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the pitman arm disclosed by Mulyadi to rotate about the first axis of the steering shaft as taught by Mulyadi in order to reduce the number of parts used, saving costs, and reducing overall weight and assembly time.

Mulyadi teaches {Figures 6-8} a pitman arm link {68} is mounted to a U-shaped portion {44} of the vehicle frame {30} via pitman arm link bracket {46}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the half-shown frame disclosed by Loofbourrow to include a U-shaped portion of the vehicle frame, wherein the pitman arm link is mounted to the U-shaped frame via a pitman arm link bracket in order to reliably secure the pitman arm link between the two knuckles/arms, while still permitting necessary rotation.
	Regarding claim 21, Loofbourrow does not explicitly disclose the first and second arms extend from a U-shaped portion of the vehicle frame, wherein the first tie rod, second tie rod, pitman arm link, and pitman connector are below the U-shaped portion of the frame when the vehicle frame is in an in-use orientation.
	Mulyadi teaches {Figures 5-8} the first and second arms {56} extend from a U-shaped portion {44} of the vehicle frame {30}, wherein the first tie rod {70}, second tie rod {74}, pitman arm link {68}, and pitman connector {66} are below the U- shaped portion of the frame when the vehicle frame is in an in-use orientation {Figures 7-8}.
	In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the vehicle frame and steering system disclosed by Loofbourrow to locate the tie rods, pitman arm link, pitman connector, and pitman arm below a U-shaped portion of a vehicle frame in order to maximize space for a vehicle occupant, while also protecting the steering system from an occupant.

Allowable Subject Matter
Claims 8-15 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 8:00am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616